Citation Nr: 0527137	
Decision Date: 10/05/05    Archive Date: 10/17/05

DOCKET NO.  02-14 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than September 29, 
1997, for the assignment of a 100 percent rating for 
schizophrenia


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran had active service from March 1984 to December 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The RO initially denied the veteran's December 1990 claim for 
service connection for schizophrenia in February 1993.  The 
veteran did not initiate a timely appeal of the December 1990 
decision and that decision is final.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.302.  Later, in February 1993, the 
veteran filed an application to reopen the claim.  The RO 
responded by sending the veteran a letter in July 1993 
informing him to submit new and material evidence.  The 
veteran did not submit additional evidence. 

In March 1998, the veteran again filed an application to 
reopen a claim for service connection for schizophrenia.  In 
September 1998, the RO denied this claim.  Then in April 
1999, the RO granted service connection for schizophrenia and 
assigned the veteran a 100 percent rating, effective March 
27, 1998.  In a subsequent decision, in April 2001, the RO 
found that clear and unmistakable error had been made in the 
September 1998 decision that denied reopening the veteran's 
claim, and changed the effective date for the grant of 
service connection to December 1990, assigning a 50 percent 
rating as of that date.  The RO also changed the effective 
date of the 100 percent rating from March 1998 to an earlier 
date of September 1997.  

This matter was previously before the Board in April 2004 at 
which time it was remanded to the RO for additional 
development.




FINDINGS OF FACT

1.  In September 1998, the RO denied the veteran's 
application to reopen a claim for service connection for 
schizophrenia.

2.  In April 1999, the RO granted service connection for 
schizophrenia and assigned a 100 percent rating, effective in 
March 1998.  The veteran timely appealed this decision.

3.  In April 2001, the RO found that clear and unmistakable 
error had been made in the September 1998 rating decision and 
assigned the veteran a 50 percent rating effective in 
December 1990, and a 100 percent rating effective in 
September 1997.  

4  It is not factually ascertainable that the veteran's 
schizophrenia was 100 percent disabling prior to September 
1997.  


CONCLUSION OF LAW

The criteria for the assignment of an effective date earlier 
than September 29, 1997, for a 100 percent evaluation for 
schizophrenia have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

For the reasons explained in more detail below, the Board 
finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on this claim have been accomplished.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the April 2001 denial preceded the June 2004 date 
that the RO furnished VCAA notice to the appellant.  Because 
the VCAA notice in this case was not provided to the 
appellant prior to the RO decision from which he appeals, it 
can be argued that the timing of the notice does not comply 
with the express requirements of the law as found by the 
Court in Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

VA has fulfilled its duty to notify the claimant in this 
case.  In the June 2004 letter, as well as the July and April 
2002 statements of the case and June 2005 supplemental 
statement of the case, the RO informed the claimant of the 
applicable laws and regulations, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  The Board also notes that the June 2004 
letter implicitly notified the claimant of the need to submit 
any pertinent evidence in his possession.  In this regard, 
the claimant was advised to identify any source of evidence 
and that VA would assist in requesting such evidence.  The 
Board believes that a reasonable inference from such 
communication was that the claimant must also furnish any 
pertinent evidence that he may have and that the requirements 
of 38 C.F.R. § 3.159(b)(1) have been met.  The Board finds 
that all notices required by VCAA and implementing 
regulations were furnished to the claimant and that no useful 
purpose would be served by delaying appellate review to send 
out additional VCAA notice letters.

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the claimant in obtaining the evidence 
necessary to substantiate this claim.  The claimant was also 
provided with the opportunity to attend a hearing, but he 
declined.  The claimant has not indicated, and there is 
otherwise no indication that there exists, any pertinent 
outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the claimant in this 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the claimant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.  


II.  Background

A Medical Board report from the Naval Hospital dated in May 
1990 shows that the veteran was rather sedentary, maintaining 
sporadic eye contact with the examiner.  His speech was of 
normal rate and inflection.  He was fully oriented, but 
appeared preoccupied.  He was guarded and quite ill at ease 
when describing his symptoms and his affect was flat.  His 
thought processes showed over-valued ideations and magical 
thinking.  There was no appreciable loosening of 
associations.  His thought content was about defending 
against implications of a mental disorder and returning to 
duty.  He denied manifest hallucinations during the 
examination, but later reported that he had experienced 
command hallucinations to killing the examiner during the 
interview.  He showed no memory, motor or cognitive defects.  
His insight was poor, while his judgment seemed fair in non-
conflictual areas.  He was afforded group and supportive 
therapy and prescribed psychotropic medication.  His 
hallucinations were significantly reduced by neuroleptic 
medication and he became less preoccupied and exhibited a 
fuller range of affect.  His cognitive status also improved 
with increased medication.  After three weeks of relative 
stability, he reported the return of suicidal ideation and 
worsening of auditory hallucinations requiring 
hospitalization for one week.  He was given a primary 
diagnosis of schizophrenia, undifferentiated, chronic, acute 
exacerbation, moderate, existed prior to enlistment, service 
aggravated.  This was noted to be manifested by auditory 
command, hallucinations, flat affect, delusions, referential 
thinking, and social withdrawal.  

Medical reports show that in July 1990 the veteran was 
referred for admission to a VA medical facility from a 
military hospital while still on active duty.  The referral 
was made because the veteran began to respond to 
hallucinations and paranoid delusions and went after another 
person with a knife on board a ship.  The veteran reported 
that he had had hallucinations for several years, but had 
been able to work without incident as a fire control officer.  
On examination the veteran was cooperative, but somewhat 
apprehensive.  His cognitive functioning was excellent and 
his affect was shallow, almost flat, but appropriate.  He had 
no suicidal or homicidal ideation and mood was pleasant, but 
slightly guarded on admission.  There was no evidence of 
acute hallucinations or any thought disorder, although he 
reported hallucinations in the past.  He said his medication, 
Haldol, controlled his hallucinations.  His insight and 
judgment were good.  It is noted that he functioned very well 
in the hospital and was given a regular discharge.  He was 
diagnosed as having schizophrenia, chronic, undifferentiated 
type, and assigned a GAF of 80. 

The veteran filed an initial claim for service connection for 
schizophrenia in December 1990.  

In April 1991, the Disability Determination Division referred 
the veteran to a private psychological evaluation.  He 
reported that he was discharged out of service for mental 
illness and had moved in with his parents.  Currently, he was 
studying electronics at a technical school, but found 
attending classes very stressful.  On examination the veteran 
appeared anxious and hesitant, and his conversation and 
demeanor were fragile and frightened.  He appeared mildly 
depressed and denied that he was suicidal.  He was alert and 
oriented.  The examiner stated that the hallucinatory aspects 
of the veteran's condition were fairly well controlled by 
medication, but the interpersonal aspects of his 
schizophrenia (anxiety around people, intense shyness, 
difficulty with personal relationships) were still evident 
from the interview.  His insight and judgment appeared fair.  
The examiner stated that the veteran lived with his parents 
in a very dependent and protected lifestyle, and his 
activities and interests were significantly restricted by his 
overall mental illness.  

VA progress notes dated in February 1994 and June 1994 show 
that the veteran continued to be employed as a security 
guard.  The February 1994 progress note shows that he was 
doing well and reported no problems with thoughts and no 
suicidal thoughts, no delusions or hallucinations.  The June 
1994 progress note indicates that the veteran was having some 
difficulty with feelings of helplessness.  He reported that 
an ex-girlfriend who was in NA was extremely sick.  The 
veteran denied being depressed, but said he might get 
depressed.  He was assessed as not being overtly psychotic.

A VA progress note dated in December 1994 shows that the 
veteran had been doing pretty well for a while and completed 
a manager-training program at a restaurant, but unfortunately 
got transferred to a store with major problems and quit due 
to stress.  He denied severe major depressive symptoms and 
reported sleeping well.  He had some loss of appetite with 
some acute stress the prior week, but this was clearing and 
he was maintaining his weight.  He denied suicidal ideation 
and said his main problem was increased jitteriness and 
anxiety with a significant increase in his auditory 
hallucinations, although he denied having any hallucinations 
telling him to hurt himself or do other things.  He said 
specifically that he was pleased to note that he was under a 
lot of stress and not having any suicidal thoughts at all.  
The impression was chronic schizophrenia, exacerbation due to 
stress.  The physician increased the veteran's medication and 
to keep in close touch with the clinic if he had any 
worsening.  

VA progress notes dated in 1995 and 1996 show that the 
veteran's schizophrenia was fairly stable with medication.  
He had no suicidal or homicidal ideation.  These notes 
include July 1995 and March 1996 notes showing that the 
veteran's schizophrenia was in "medication induced 
remission."  

In December 1996, the veteran underwent a comprehensive 
psychological evaluation.  He reported that he saw a VA 
therapist once a month, but had been going more frequently 
recently because of worsening depression.  He complained of 
auditory hallucinations, but said they weren't severe for 
hospitalization.  He said he had not been hospitalized in 
three years and was usually able to stop the voices with 
relaxation.  He said he worked a few hours a night as a 
security guard, but believed he would have to stop working 
because of increasing depression and anxiety.  He also said 
he was becoming disoriented on the job.  On examination he 
presented with fair grooming and had good eye contact.  There 
was no confusion, looseness of associations, or tangentially.  
He said his confusion was worsening and he was becoming 
disoriented, especially at night.  His speech was clear and 
or normal rate.  He had daily auditory hallucinations and 
became quite paranoid at times.  Obsessive thinking was 
present.  Ideas of reference and panic attacks were absent.  
Anxiety was present, and his affect was flat.  His sleep was 
disturbed and his energy low.  Suicidal ideation was present.  
He understood that his judgment was becoming impaired at 
work.  On examination he was alert and oriented times four.  
He described his mood as a "bad depression."  The examiner 
concluded that the veteran suffered from schizophrenia, and 
for the past year, a worsening depression.  His schizophrenia 
appeared to be fairly well controlled with Moban and therapy.  
He was diagnosed as having schizophrenia, undifferentiated 
type and major depression, recurrent, moderate. 

During a September 1997 psychiatric evaluation, the veteran 
reported that he felt lethargic, overslept, and had fleeting 
thoughts of suicide.  He said he felt overwhelmed and was 
considering killing himself, but denied any intent to do so.  
The examiner opined that his plans appeared to be more 
fleeting thoughts than true intent or plan.  On examination 
the veteran's mood and affect were flat, guarded and 
sometimes incongruent, particularly in terms of discussion 
grandiose notions of obtaining an engineering or electronics 
degrees from a state University.  His speech was normal in 
rate and tone.  Thought content was significant for probable 
persecutory delusions, as well as grandiose ideation.  He 
denied consistent suicidal ideation, but had some fleeting 
thoughts about death.  He had no homicidal ideation.  
Cognitive testing revealed that the veteran was alert and 
oriented times four.  Judgment and insight appeared intact.  
Hypothetical situations were impaired and possibly effected 
by delusional material when it came to his current life 
situation and plans.  The veteran was given a GAF of 30.

February 1998, the veteran again filed an application to 
reopen his claim for service connection for schizophrenia.  
The RO denied this claim in September 1998.

On VA examination in July 1998, the veteran was noted to be 
unemployed and had minimal social contacts beyond his 
Alcoholics Anonymous group.  He lived alone and was taking 
three university classes, although he was interested in 
dropping one or two of the classes.  He complained of poor 
concentration and an inability to retain recently acquired 
knowledge despite the use of repetition aids.  He had 
frequent problems with other tenants at his apartment 
complex.  Findings revealed that he was alert and oriented 
times four.  There was moderate psychomotor retardation, but 
no peculiar mannerism.  He was generally cooperative, but was 
very suspicious.  His speech was hesitant and was uttered in 
a monotone.  His mood was apprehensive, guarded and dull.  
His affect was flat.  He denied homicidal ideation, plan or 
intent.  He expressed delusions of persecution involving a 
rather varied group of individuals.  He admitted experiencing 
auditory hallucinations, but believed there were less 
disturbing than usual.  His concentration was poor and his 
remote memory was good.  His insight and judgment were fair.  
He was diagnosed as having schizophrenia, paranoid type, 
chronic, and was assigned a global assessment of functioning 
score (GAF) of 30.

In April 1999, the RO granted service connection for 
schizophrenia and assigned a 100 percent rating, effective 
March 27, 1998.  

In April 2001, the RO changed the effective dates of the 
grant of service connection for schizophrenia by assigning 
the veteran a 50 percent rating effective December 7, 1990, 
and a 100 percent rating effective September 29, 1997.

III.  Analysis

The veteran asserts that the effective date for the 
assignment of a 100 percent evaluation for his schizophrenia 
should date back to the effective date of the grant of 
service connection for this disability, in December 1990.  

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, the law provides an exception to this 
general rule holding that the effective date will be the 
earliest date as of which it is factually ascertainable that 
an increase in disability had occurred, if VA receives a 
claim within one year after that date.  38 U.S.C.A. 
§ 5110(b); 38 C.F.R. § 3.400(o)(2).

New and material evidence received prior to expiration of the 
appeal period or before an appellate decision is issued will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period. 38 C.F.R. § 3.156(b); see also VAOPGCPREC 12-98 
(September 23, 1998).

To begin with, the assigned ratings in this case were made 
based on the veteran's initial claim for service connection 
that he filed in December 1990.  In other words, the initial 
date assigned for the veteran's schizophrenia was made 
effective the day following the veteran's separation from 
service, in December 1990.  This is the earliest possible 
date for the grant of service connection.  See 38 C.F.R. 
§ 3.400(b)(2).  In view of the facts of this case and the 
veteran's argument, the question for consideration is whether 
it is factually ascertainable that the veteran met the 
criteria for a 100 percent rating for his service-connected 
schizophrenia at any point from the date of the grant of 
service connection in December 1990 to September 29, 1997.  

The criteria for schizophrenia (set forth at 38 C.F.R. § 
4.130, Diagnostic Code 9203 (2004)) provides for a 50 percent 
rating for occupational and social impairment, with reduced 
reliability and productivity due to such symptoms as:  
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under hypothetical continuum of 
mental illness.  See American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).  See also Carpenter v. Brown, 8 Vet. App. 
240, 243 (1995).  According to the DSM-IV, a GAF score 
between 21 and 30 is reflective of behavior considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g. sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g. stays in bed all day; no job, home, or friends); a GAF 
between 31 and 40 is reflective of some impairment in reality 
testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g. depressed man avoids friends, 
neglects family, and is unable to work); a GAF between 41 and 
50 is reflective of serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment social, occupational, or school 
functioning (no friends, unable to keep a job); a GAF between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers); a GAF between 71 and 80 indicates that if 
symptoms are present, they are transient and expectable 
reactions to psychosocial stressors (e.g. difficulty 
concentrating after family argument); no more than slight 
impairment in social, occupational, or school functioning.  

While there is no disputing that the veteran experienced 
symptoms of his schizophrenia from 1990 to 1997, particularly 
the interpersonal aspects of the disability, such symptoms 
did not rise to the level of total occupational and social 
impairment.  As is evident from the evidence outlined above, 
only one criterion for a 100 percent rating has been met 
during this period, i.e. persistent delusions.  In this 
regard, the April 1991 examiner noted that the veteran had 
hallucinatory aspects which were fairly well controlled by 
medication.  Also, a December 1994 VA progress note contains 
the veteran's report of a significant increase in his 
auditory hallucinations, although he denied he had any 
hallucinations telling him to hurt himself or do other 
things.  In addition, the December 1996 examiner said that 
the veteran had daily auditory hallucinations and became 
quite paranoid at times.  

With respect to the remaining criteria for a 100 percent 
rating, the evidence does not support these criteria.  
Specifically, the evidence does not show that the veteran had 
gross impairment in thought processes or communication, or 
was disoriented to time or place.  Rather, findings in April 
1991 revealed that he was alert and oriented and had fair 
insight and judgment.  VA progress notes in February 1994 and 
June 1994 show that he had no problems with thoughts.   The 
veteran was similarly found to be alert and oriented times 
four at the December 1996 examination despite his report that 
he was becoming more disoriented and confused, especially on 
the job.  Clinical findings revealed no confusion, looseness 
of associations, or tangentially.  There is also no 
indication that the veteran had memory problems.  In 
addition, the veteran presented with fair grooming during the 
December 1996 examination, and medical records from April 
1991 through December 1996 show that he had taken some 
classes and worked part-time as a security guard.  In fact, 
the February and June 1994 progress notes reflect the 
veteran's report that he was employed as a security guard and 
was "doing well."  

It is also pertinent to note that despite a notation on the 
December 1996 examination report that the veteran's 
psychiatric disability had worsened somewhat, due to evidence 
of suicidal ideation and worsening depression, the examiner 
nonetheless stated that the veteran's schizophrenia appeared 
to be fairly well controlled with Moban and therapy.     

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an effective date earlier than September 29, 1997, for 
the assignment of a 100 percent evaluation for schizophrenia.




ORDER

Entitlement to an effective date earlier than September 29, 
1997, for the assignment of a 100 percent rating for 
schizophrenia is denied.



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


